DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Change of Examiner
	The examiner assigned to the instant application has changed.  The new examiner is James D. Anderson.  Contact information is provided at the end of this Office Action.

Claim Status
Applicants' response and amendments to the claims, filed 05/05/2022, are acknowledged and entered.  Claims 1-4, 7-9, 11, 14-15, 17, 19-23, 25, 27-28, and 30 are pending and under examination.

Status of Rejections Set Forth in the February 4, 2022 Non-Final Office Action
In reply to the rejection of claims 1-4, 7-9, 11, 14-15, 17, 19-23, 25, 27-28, and 30 under 35 U.S.C. §112, 2nd Paragraph as being indefinite for their recitation of “a treating regimen”, as set forth at p.3-4 of the previous Office Action dated February 4, 2022, Applicant now amends claim 1 to recite a “method of treating” comprising an “administering” step. Accordingly, the rejection is withdrawn.  
The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 112, 2nd Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 22 recites the limitation "the gonadotropin-releasing hormone receptor agonist" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  Claim 22 depends from claim 1, which recites "a gonadotropin-releasing hormonal oncologic”.  There is no indication in claim 1 that such an “oncologic” is a gonadotropin-releasing hormone receptor agonist.  As a gonadotropin-releasing hormonal oncologic recited in Claim 1 is not limited to only agonists of gonadotropin-releasing hormone receptor, recitation of "the gonadotropin-releasing hormone receptor agonist" lacks antecedent basis and raises a question whether "a gonadotropin-releasing hormonal oncologic” as recited in Claim 1 is intended to mean “gonadotropin-releasing hormone receptor agonist" as recited in claim 22.
Claim 22 is further indefinite because it is unclear whether “a leuprolide” is intended to encompass an undefined genus or is intended to be limited to the well-known LHRH agonist leuprolide per se.  If the former, the metes and bounds of “a leuprolide” are defined in the Specification or claims.  The only “leuprolide” disclosed in the Specification is leuprolide per se.

Claim Rejections - 35 USC § 112 – 1st Paragraph, Written Description
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 7-9, 11, 14-15, 17, 19-21, 23, 25, 27-28, and 30 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventors, at the time the application was filed, had possession of the claimed invention.  This is a written description rejection, rather than an enablement rejection under 35 U.S.C. 112, first paragraph.  Applicant is directed to the Guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, 1st "Written Description" Requirement, Federal Register, Vol. 66, No. 4, pages 1099-1111, Friday January 5, 2001.
The claims are drawn to a method of treating prostate cancer comprising administering, inter alia, “a gonadotropin-releasing hormonal oncologic”.  
The Specification describes luteninizing hormone release hormone (LHRH) agonists as a standard of care for treatment of prostate carcinoma patients. ([0004].)  Under the sub-heading “Active Agents”, the Specification only describes luteninizing hormone releasing hormone (LHRH) agonists suitable for use in androgen deprivation therapy. 
Vas-Cath Inc. V. Mahurkar, 19 USPQ2d 1111, states that Applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention, for purposes of the written description inquiry, is whatever is now claimed (see page 1117).  A review of the language of the claims indicates that these claims are drawn to administration of generic “gonadotropin-releasing hormonal oncologic[s]”.
As noted supra, throughout the disclosure the only such gonadotropin-releasing hormonal oncologics disclosed or described by Applicants are the well-known luteninizing hormone releasing hormone (LHRH) agonists commonly used as androgen deprivation therapy in the treatment of prostate cancer.  Other than such luteninizing hormone releasing hormone (LHRH) agonists, Applicants provide no definition or any other description of the claimed genus “gonadotropin-releasing hormonal oncologics”.  Indeed, this term appears to be made up by Applicants as it appears nowhere else in the non-patent or patent literature.
In the absence of sufficient recitation of distinguishing characteristics, the specification does not provide adequate written description of the claimed genus, which is a generic genus of “oncologic” agents, purported to have therapeutic activity in the treatment of prostate cancer.  One of skill in the art would not recognize from the disclosure that the Applicants were in possession of methods of administering, inter alia, “a gonadotropin-releasing hormonal oncologic”, other than the disclosed subgenus of luteninizing hormone releasing hormone (LHRH) agonists.  The specification does not clearly allow persons of ordinary skill in the art to recognize that he or she invented what is claimed (see Vas-Cath at page 1116).
Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. 112 is severable from its enablement provision (see page 1115).
This rejection can be overcome by amending “gonadotropin-releasing hormonal oncologic” throughout the claims to recite “luteninizing hormone release hormone (LHRH) agonist”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Claims 1-4, 7-9, 11, 14-15, 17, 19-23, 25, 27-28, and 30 are rejected under 35 U.S.C. 103(a) as being unpatentable over HILLMAN ET AL. (Molecular Cancer Therapeutics, 2004, vol. 3, no. 10, pages 1271-1279) and US 2015/0038572 A1 (Published Feb. 5, 2015) in view of PILEPICH ET AL. (Int. J. Radiation Oncology Biol. Phys., 2005, vol. 61, no. 5, pages 1285-1290), BOLLA ET AL. (Lancet Oncol., 2010, vol. 11, pages 1066-1073), JONES ET AL. (N. Engl. J. Med., 2011, vol. 365, pages 107-118), and CHO ET AL. (Int. J. Radiation Oncol. Biol. Phys., 2015, vol. 92, no. 2, pp. 236-243).
The instant claims circumscribe methods of treating a patient diagnosed with prostate cancer, comprising administering a combination therapy including at last (i) fractionated radiation therapy, (ii) administration of a therapeutic amount of genistein, and (iii) administration of a therapeutic amount of a gonadotropin-releasing hormonal oncologic.  (Claim 1.)  The only gonadotropin-releasing hormonal oncologics disclosed by Applicants are LHRH agonists, e.g., buserelin, goserelin, leuprolide, and triptorelin. ([0016].)
Hillman et al. teach that pretreatment with genistein potentiated cell killing induced by radiation in human PC-3 prostate carcinoma cell line in vitro and therefore they evaluated this approach in vivo.  They teach established prostate tumors were pretreated with p.o. genistein at a dose of 5 mg/d for 2 days followed by tumor irradiation with 5 Gy photons. One day after radiation, genistein was resumed and given every other day for 4 weeks. They teach genistein combined with radiation caused a significantly greater inhibition of primary tumor growth (87%) compared with genistein (30%) or radiation (73%) alone. (Abstract; Fig. 1.) They teach genistein combined with prostate tumor irradiation led to a greater control of the growth of the primary tumor and metastasis to lymph nodes than genistein or radiation alone, resulting in greater survival. (Abstract; Figs. 1-3.)
US ‘572 teaches methods for mitigating erectile dysfunction as an adverse side effect of radiation therapy for prostate cancer, comprising administration of a therapeutic dosage of genistein to a patient diagnosed with prostate cancer throughout only a primary administration period that commences a defined period of up to two weeks prior to commencement of radiation therapy for prostate cancer and extends beyond conclusion of the radiation therapy. (Abstract.)  Regarding Claims 3-4 and 8, it teaches the administration of genistein commences up to two weeks prior to commencement of radiation therapy for prostate cancer and extends beyond conclusion of the radiation therapy. (Id.; [0008].)  Regarding Claims 7, 9, and 14-15, it teaches the primary administration of genistein should continue for at least one month after conclusion of the radiation therapy, with a preference for continued administration for at least two months, most preferably at least six months. ([0021].)  Regarding Claim 11, it teaches a reduced maintenance amount of genistein may be administered for a period after completion of the primary administration of genistein. The reduction may be in the form of a reduced dosage (e.g., reduced to less than 60% the amount administered during the therapeutic stage) and/or a reduced frequency (e.g., 1/2 or 1/4 the frequency during the therapeutic stage). ([0022].) Regarding Claims 17 and 19, it teaches the desired protective effect can generally be achieved by administration of at least about 1 gram of genistein per day, preferably at least about 1.2 grams of genistein per day and most preferably at least about 1.5 grams of genistein per day.  ([0018].)  Regarding Claim 20, it teaches genistein is virtually insoluble in water, thereby limiting its bioavailability when administered orally and genistein provided as a nanosuspension has significantly improved oral bioavailability. ([0014].)  More specifically regarding Claims 17 and 20, it teaches a dose of about 1 g per day of genistein provided as a nanosuspension should be effective for achieving the desired mitigating protective effect. (Id.) 
Hillman et al. and US ‘572 thus teach administering a therapeutic amount of genistein to a patients diagnosed with prostate cancer and undergoing radiation therapy.  Such combined therapy would be expected to lead to a greater control of the growth of the primary tumor and metastasis to lymph nodes than genistein or radiation alone, resulting in greater survival (Hillman et al.) as well as mitigate erectile dysfunction as an adverse side effect of radiation therapy for prostate cancer (US ‘572). They differ from the instant claims in so far as they do not disclose further administering a gonadotropin-releasing hormonal oncologic, e.g., an LHRH agonist, to such prostate cancer patients undergoing radiation therapy.
Pilepich et al. teach in a population of patients with unfavorable prognosis carcinoma of the prostate, androgen suppression applied as an adjuvant after definitive radiation therapy (RT) was associated not only with a reduction in disease progression but in a statistically significant improvement in absolute survival. (Abstract.)  They teach patients with palpable primary tumor extending beyond the prostate (clinical Stage T3) or those with regional lymphatic involvement were randomized to either RT and adjuvant goserelin (Arm I) or RT alone followed by observation and application of goserelin at relapse (Arm II). (Id.)  Regarding Claims 7-9 and 14-15, they teach the administration of goserelin was to continue “indefinitely” or until the sign of disease progression. (p.1286, right column, “Drug therapy”; Fig. 1.) 
Bolla et al. teach a randomized phase 3 trial assessing the benefit of addition of long-term androgen suppression with a luteinising-hormone-releasing hormone (LHRH) agonist to external irradiation in patients with prostate cancer with high metastatic risk. (Abstract.) They teach eligible patients were younger than 80 years and had newly diagnosed histologically proven T1–2 prostatic adenocarcinoma with WHO histological grade 3 or T3–4 prostatic adenocarcinoma of any histological grade, and a WHO performance status of 0–2 and were randomly assigned (1:1) to receive radiotherapy alone or radiotherapy plus immediate androgen suppression (goserelin acetate). (Id.)  Regarding Claims 7-9 and 14-15, they teach the administration of the LHRH agonist, goserelin acetate, was started on the first day of irradiation and continued for 3 years. (Id.) They teach in patients with prostate cancer with high metastatic risk, immediate androgen suppression with an LHRH agonist given during and for 3 years after external irradiation improves 10-year disease-free and overall survival without increasing late cardiovascular toxicity. (Id.)  Notably, they also show in Table 3 numerous Phase 3 studies addressing the use and duration of androgen suppression and irradiation dose as combined modality adjuvant treatments for prostate cancer. (Table 3.)  Specifically, from 2002-2010 they teach there were 12 different Phase 3 trials where androgen suppression therapy, e.g., LHRH agonists, was used as an adjuvant, neoadjuvant, and/or concomitant therapy with radiation therapy in the treatment of prostate cancer patients.  
Jones et al. teach they randomly assigned 1979 eligible patients with stage T1b, T1c, T2a, or T2b prostate adenocarcinoma and a prostate-specific antigen (PSA) level of 20 ng per milliliter or less to radiotherapy alone (992 patients) or radiotherapy with 4 months of total androgen suppression starting 2 months before radiotherapy (radiotherapy plus short-term ADT, 987 patients). (Abstract.)  Regarding Claims 3-4, the androgen suppression therapy was started 2 months before radiotherapy. (Id.)  They teach among patients with stage T1b, T1c, T2a, or T2b prostate adenocarcinoma and a PSA level of 20 ng per milliliter or less, the use of short-term ADT for 4 months before and during radiotherapy was associated with significantly decreased disease-specific mortality and increased overall survival. (Id.)  Patients assigned to short-term ADT received flutamide at a dose of 250 mg orally three times a day and either monthly subcutaneous goserelin at a dose of 3.6 mg or intramuscular leuprolide at a dose of 7.5 mg for 4 months. (p.109, left column, first full paragraph.)  Jones et al. teach that before treatment, 48% of the respondents in the combined-therapy group and 54% of those in the radiotherapy-alone group reported that they were “always or almost always able to have an erection”(P = 0.15); the respective rates at 1 year were 21% and 31% (P = 0.004) (Table 3).
Cho et al. teach optimizing androgen suppression may provide better control of localized
prostate cancer (PCa). (Abstract.) They teach numerous trials have supported the benefit of combining androgen deprivation therapy with definitive radiation therapy in men with locally
advanced or high-grade disease. (Id.) They teach a phase 2 study was conducted in men with
localized PCa treated with 6 months of neoadjuvant and concurrent abiraterone with
LHRHa and radiation. (Id.) All patients were assigned to receive 24 weeks of pharmacologic
therapy consisting of the LHRHa goserelin or leuprolide, abiraterone acetate (1000 mg daily), and prednisone (5 mg daily). After the initial 12 weeks (neoadjuvant phase), patients underwent placement of fiducials and radiation planning, followed by external beam radiation
therapy (concurrent phase). (p.237, right column, “Study procedures”.)  
	Accordingly, the prior art teaches that both genistein + radiation therapy (Hillman et al. and US ‘572) and LHRH agonists + radiation therapy (Pilepich et al.; Bolla et al.; Jones et al.; and Cho et al.) were known treatment regimens for patients with prostate cancer.  Indeed, the addition of genistein to radiation therapy is taught to lead to a greater control of the growth of the primary tumor and metastasis to lymph nodes than genistein or radiation alone, resulting in greater survival (Hillman et al.) as well as to mitigate erectile dysfunction as an adverse side effect of radiation therapy for prostate cancer (US ‘572).  Such erectile dysfunction is also described as an adverse side effect when prostate cancer patients were treated with androgen suppression starting 2 months before radiotherapy (Jones et al.).
	It would have been obvious to a person of ordinary skill in the art to administer a combination therapy comprising (i) fractionated radiation therapy, (ii) administration of a therapeutic amount of genistein, and (iii) administration of a therapeutic amount of a gonadotropin-releasing hormonal oncologic, e.g., LHRH agonist, to a patient with prostate cancer.  The addition of administering genistein to prostate cancer patients undergoing treatment with the well-known combination therapy of an LHRH agonist and radiation therapy would be expected to mitigate erectile dysfunction as an adverse side effect of radiation therapy as expressly taught by US ‘572 as well as to increase effectiveness of radiation therapy as taught by Hillman et al.  
	 "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Here, the combined teachings of the cited prior art disclose the general conditions for administering genistein + radiation therapy (Hillman et al. and US ‘572) and LHRH agonists + radiation therapy (Pilepich et al.; Bolla et al.; Jones et al.; and Cho et al.) to treat prostate cancer patients.  The prior art in fact expressly teaches that the administration of an LHRH agonist can begin weeks to months prior to radiation therapy (Jones et al. and Cho et al.), at the same time as radiation therapy (Bolla et al.), or at the conclusion of radiotherapy (Pilepich et al.). The prior art also teaches administration of genistein prior to commencement of radiation therapy for prostate cancer and extends beyond conclusion of the radiation therapy (Hillman et al. and US ‘572).  Accordingly, administering genistein and an LHRH agonist a few weeks prior to beginning radiation therapy treatment and continuing administration of the genistein and LHRH agonist months to years after concluding radiation therapy would have been obvious to a person of ordinary skill in the art.  Claims 2, 23, 25, 27-28, and 30 require administering the gonadotropin-releasing hormonal oncologic, e.g., LHRH agonist, as a reduced dosing regimen by reducing the unit dose and/or decreasing the frequency of administration.  Again, the combined teachings of the cited prior art disclose the general conditions for administering genistein + radiation therapy (Hillman et al. and US ‘572) and LHRH agonists + radiation therapy (Pilepich et al.; Bolla et al.; Jones et al.; and Cho et al.) to treat prostate cancer patients.  While the prior art teaches administering a “conventional” dose of the LHRH agonists taught therein, dosing adjustments are commonly and routinely made by those skilled in the art, i.e., physicians, depending on multiple patients factors including, inter alia, overall health, therapeutic efficacy, and side effects.  Thus, lowering the dose if unexpected adverse effects are observed would be an obvious dosing regimen modification of the “conventional” dosing regimen of an LHRH agonist.  Indeed, US ‘572 teaches a reduced maintenance amount of genistein may be administered for a period after completion of the primary administration of genistein. The reduction may be in the form of a reduced dosage (e.g., reduced to less than 60% the amount administered during the therapeutic stage) and/or a reduced frequency (e.g., 1/2 or 1/4 the frequency during the therapeutic stage). ([0022].)  Such routine adjustment of the dosing of the LHRH agonist, e.g., a reduced “maintenance” amount, would likewise have been prima facie obvious and well within the purview of the ordinary skilled artisan.
	Thus, for the reasons discussed supra claims 1-4, 7-9, 11, 14-15, 17, 19-23, 25, 27-28, and 30 are properly rejected as being obvious over the combined teachings of Hillman et al., US ‘572, Pilepich et al., Bolla et al., Jones et al., and Cho et al.

Conclusion
Applicant is requested to specifically point out the support for any amendments made to the disclosure in response to this Office action, including the claims (M.P.E.P. §§ 714.02 and 2163.06). In doing so, applicant is requested to refer to pages and line (or paragraph) numbers (if available) in the as-filed specification, not the published application. Due to the procedure outlined in M.P.E.P. § 2163.06 for interpreting claims, other art may be applicable under 35 U.S.C. § 102 or 35 U.S.C. § 103(a) once the aforementioned issue(s) is/are addressed.
Applicant is reminded that MPEP §2001.06(b) clearly states that “[t]he individuals covered by 37 C.F.R. 1.56 have a duty to bring to the attention of the examiner, or other Office official involved with the examination of a particular application, information within their knowledge as to other copending United States applications which are "material to patentability" of the application in question." See Armour & Co. v. Swift & Co., 466 F.2d 767, 779, 175 USPQ 70, 79 (7th Cir. 1972). MPEP §2001.06(b) clearly indicates that “if a particular inventor has different applications pending in which similar subject matter but patentably indistinct claims are present that fact must be disclosed to the examiner of each of the involved applications.” See Dayco Prod. Inc. v. Total Containment, Inc., 329 F.3d 1358, 1365-69, 66 USPQ2d 1801, 1806-08 (Fed. Cir. 2003).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES D ANDERSON whose telephone number is (571)272-9038.  The examiner can normally be reached on Monday-Friday, 8:30 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/James D. Anderson/Primary Examiner, Art Unit 1629  
                                                                                                                                                                                                      UNITED STATES PATENT AND TRADEMARK OFFICE
400 Dulany Street
Alexandria, VA 22314-5774
Tel. No.: (571) 272-9038